 1   McGREGOR W. SCOTT
     United States Attorney
 2   MELANIE L. ALSWORTH
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00099-LJO-SKO

12                                      Plaintiff,        FINAL ORDER OF FORFEITURE

13                                v.

14   SALVADOR F. TARANGO,

15                                      Defendant.

16

17             WHEREAS, on November 6, 2018, the Court entered a Preliminary Order of Forfeiture,

18   forfeiting to the United States all right, title, and interest of defendant Salvador F. Tarango in

19   the following property:

20                      a. A weapon made from a rifle with a barrel or barrels of less than 16 inches in

21                           length, and associated magazines and ammunition.

22             AND WHEREAS, beginning on November 11, 2018, for at least thirty (30) consecutive

23   days respectively, the United States published notice of the Court’s Order of Forfeiture on the

24   official internet government forfeiture site www.forfeiture.gov. Said published notice advised

25   all third parties of their right to petition the Court within sixty (60) days from the first day of

26   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

27   the forfeited property;

28   ///
      FINAL ORDER OF FORFEITURE                           1
 1            AND WHEREAS, the Court has been advised that no third party has filed a claim to the

 2   subject property and the time for any person or entity to file a claim has expired.

 3            Accordingly, it is hereby ORDERED and ADJUDGED:

 4            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States of

 5   America all right, title, and interest in the above-listed property pursuant to 26 U.S.C. § 5872

 6   and 28 U.S.C. § 2461(c), to be disposed of according to law, including all right, title, and

 7   interest of Salvador F. Tarango.

 8            2.       All right, title, and interest in the above-listed property shall vest solely in the

 9   name of the United States of America.

10            3.       The Bureau of Alcohol, Tobacco, Firearms and Explosives shall maintain

11   custody of and control over the subject property until it is disposed of according to law.

12
     IT IS SO ORDERED.
13

14       Dated:       February 7, 2019                          /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES CHIEF DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
     FINAL ORDER OF FORFEITURE                              2
